Citation Nr: 1002292	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-03 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for coronary artery 
disease, including as secondary to the service-connected 
posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for fibromyalgia, 
including as secondary to the service-connected PTSD.

3.  Entitlement to service connection for psoriasis, 
including as secondary to exposure to herbicides.

4.  Entitlement to service connection for hypertension, 
including as secondary to the service-connected PTSD.

5.  Entitlement to an increased disability rating greater 
than 30 percent for PTSD with dysthymic disorder.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to April 1970, 
including tours of duty in the Republic of Vietnam from 
February 1968 to August 1968 and from April 1969 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

In October 2009, the Veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
while at the RO.  A transcript of the hearing has been 
associated with the Veteran's claims file.

During the October 2009 hearing, the Veteran's it was 
indicated that the claim for psoriasis included the threshold 
question of whether new and material evidence had been 
submitted.  Significantly, although the RO previously 
considered and denied service connection for chloracne, the 
RO never considered the claim for service connection for 
psoriasis.  In this regard a change in diagnosis or the 
specificity of the claim must be carefully considered in 
determining whether the claim is based on a distinct factual 
basis. Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In 
Boggs, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) found that a claim for one 
diagnosed disease or injury cannot be prejudiced by a prior 
claim for a different diagnosed disease or injury, when it is 
an independent claim based on distinct factual bases.  
However, the United States Court of Appeals for Veterans 
Claims (Court) clarified in Velez v. Shinseki, 23 Vet. 
App. 199, 204 (2009), that the focus of the analysis must be 
whether the evidence truly amounted to a new claim based upon 
a different diagnosed disease or whether the evidence 
substantiates an element of a previously adjudicated matter.  
In the present case, the claim for chloracne was denied as 
there was no current disability.  As the RO never considered 
or discussed whether service connection was warranted for 
other skin disabilities, including the psoriasis that existed 
at the time of the prior denial, analysis of whether new and 
material evidence had been submitted is not appropriate.  
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

A review of the record reflects the Veteran has raised claims 
for service connection for sleep apnea and chronic fatigue 
syndrome.  These issues have not been adjudicated and are 
REFERRED to the RO for appropriate action.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased disability rating 
claim when such claim is raised by the record. The Court 
further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
rating assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id. As such, the issues before the 
Board are as set forth above.

The issues of entitlement to service connection for 
hypertension, psoriasis and coronary artery disease and 
entitlement to an increased disability rating for PTSD and 
entitlement to TDIU are being remanded and are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A February 2004 rating decision, which denied service 
connection for fibromyalgia and a heart disability, is final.

2.  The evidence associated with the claims file subsequent 
to the February 2004 rating decision relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for fibromyalgia and raises a reasonable 
possibility of substantiating the claim.

3. The evidence associated with the claims file subsequent to 
the February 2004 rating decision relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for a heart disability and raises a reasonable 
possibility of substantiating the claim.

4.  The Veteran's service-connected PTSD likely caused or 
aggravated the fibromyalgia.


CONCLUSIONS OF LAW

1.  Evidence received since the final February 2004 
determination wherein the RO denied the Veteran's claim for 
service connection for fibromyalgia is new and material, and 
the Veteran's claim for that benefit is reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 
(2009).

2.  Evidence received since the final February 2004 
determination wherein the RO denied the Veteran's claim for 
service connection for a heart disability is new and 
material, and the Veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 3.156, 
3.159, 20.1103 (2009).

3.  The criteria for service connection for fibromyalgia have 
been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.310 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable outcome or be of assistance to this inquiry.

In this decision, the Board is reopening the Veteran's claims 
for service connection for fibromyalgia and for a heart 
disability; is granting the claims for service connection for 
fibromyalgia; and is remanding the issue of service 
connection for a heart disability for further development.  
Because the claims have been reopened, any deficiency 
regarding notice of the basis for a prior final denial of a 
claim, or what information or evidence is necessary to reopen 
a claim, is not prejudicial to the Veteran's respective 
claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  For 
this reason, no further discussion of VA's duties to notify 
and assist is required. 



New and Material Evidence

The Veteran seeks service connection for fibromyalgia and 
coronary artery disease.  A claim for service connection for 
fibromyalgia was previously considered and denied by the RO 
in a September 2001 rating decision.  The Veteran did not 
appeal the decision, and it became final.  38 C.F.R. 
§ 20.1103.  The RO again considered and denied the claim in a 
February 2004 rating decision.  The Veteran did not appeal 
the February 2004 rating decision and, therefore, it became 
final.  38 C.F.R. § 20.1103.  The RO denied service 
connection for a heart disability in February 1994, September 
2001, and February 2004 rating decisions.  The Veteran did 
not appeal these decisions and, therefore, they became final.  
38 C.F.R. § 20.1103.  As such, the appellant's claims may be 
reopened only if new and material evidence has been secured 
or presented since the last final rating decision.  See Glynn 
v. Brown, 6 Vet. App. 523 (1994).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board 
may not then proceed to review the issue of whether the duty 
to assist has been fulfilled, or undertake an examination of 
the merits of the claim.  The Board will therefore undertake 
a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).

At the time of the February 2004 rating decision that last 
denied service connection for a fibromyalgia and a heart 
disability, the evidence of record consisted of service 
treatment records, service personnel records, VA outpatient 
treatment records and private treatment records along with 
the reports of VA examinations.  Subsequently, additional VA 
outpatient treatment records and private medical records have 
been associated with the claims file.

The evidence submitted subsequent to the February 2004 
decision is new, in that it was not previously of record.  
The newly submitted evidence is also material. The claims for 
fibromyalgia and a heart disability were both denied in 
February 2004 as no new and material evidence had been 
submitted.  The claim for fibromyalgia was first denied in 
September 2001 as there was no evidence of a nexus to service 
or the service-connected disability of the hands, and there 
was no evidence of fibromyalgia during service.  The claim 
for a heart disability was first denied in February 1994 as 
there was no nexus linking the heart disability to service, 
and no evidence indicating the heart disability was 
manifested within one year of the Veteran's separation from 
service.  The September 2001 rating decision continued to 
deny the claim for a heart disability as there was no 
evidence of a nexus to service, or a service-connected 
disability and no evidence of a diagnosis within one year of 
the Veteran's separation from service.  The evidence received 
subsequent to the February 2004 rating decision includes a 
January 2005 letter from a private physician that indicated 
the Veteran's service-connected PTSD aggravated the Veteran's 
fibromyalgia and coronary artery disease.  In other words, 
these records relate the current condition to a service-
connected disability.  See Kent, 20 Vet. App. at 10 (finding 
that "the question of what constitutes material evidence to 
reopen a claim for service connection depends on the basis on 
which the prior claim was denied").  Presuming such evidence 
is credible for the limited purpose of ascertaining its 
materiality, this would therefore relate to the unestablished 
element of a nexus which is necessary to substantiate the 
Veteran's claim.

Presumed credible, the additional evidence received since the 
February 2004 Board decision relates to an unestablished fact 
necessary to substantiate the claims, and raises a reasonable 
possibility of substantiating the claims.  Accordingly, the 
Board finds that the claims for service connection for 
fibromyalgia and a heart disability are reopened.

Service Connection - Fibromyalgia

Having reopened the claim for fibromyalgia, the Board will 
address the merits of the claim.  After carefully considering 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the evidence is at an 
approximate balance and the appeal will be allowed.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) evidence of a current disability, (2) evidence 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) evidence of a nexus between the current 
disability and the inservice disease or injury.  Pond v. 
West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 
498 (1995).  In certain cases, competent lay evidence may 
demonstrate the presence of any of these elements.  Davidson 
v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

The Veteran has a current diagnosis of fibromyalgia as noted 
in VA and private medical records.  The remaining question, 
therefore, is whether there is evidence of an inservice 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury.

Service treatment records fail to reflect any complaints, 
treatment or diagnosis of fibromyalgia.  In fact, the April 
1970 examination performed in connection with the Veteran's 
separation from service described all systems as normal and 
noted no defects or diagnoses. While the service treatment 
records reflect some symptoms of fibromyalgia, such as 
generalized body aches, these were associated with other 
diagnoses, such as viral syndromes.  

The Veteran, however, does not contend he was diagnosed with 
fibromyalgia during service.  Rather he contends the 
fibromyalgia is related to his service-connected PTSD.  The 
law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability. 

In this regard, the Veteran has a current disability and a 
service-connected disability of PTSD.  The Veteran was 
afforded a VA examination in January 2001 to assess the 
presence and etiology of the fibromyalgia.  After reviewing 
the record, considering the Veteran's complaints and 
examining the Veteran, the examiner concluded that the 
fibromyalgia had no relationship to the service-connected 
circulation of the hands; however, the examiner noted that 
fibromyalgia and chronic fatigue are usually associated with 
depression.  The examiner also indicated that the Veteran 
treated his depression with medication which to some extent 
also appeared to help the fibromyalgia.

The Veteran submitted a December 2003 letter from a private 
physician noting that fibromyalgia was an ill-defined disease 
that was often a disease of exclusion.  The physician 
indicated the service-connected PTSD certainly aggravated the 
fibromyalgia and fatigue because the sleep disturbances 
rendered him almost 100 percent disabled.  The physician 
noted that the stress the Veteran was under while in Vietnam 
and concluded the fibromyalgia was service-connected in this 
case.  

The Veteran also submitted a January 2005 letter from a 
private physician in support of his claim.  The private 
physician explained he had treated the Veteran for over 10 
years.  The physician related the Veteran had classic PTSD 
symptoms and explained the Veteran's multiple medical 
problems, including coronary artery disease, fibromyalgia, 
and hypertension were all worsened by the PTSD.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the law, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the Veteran shall prevail upon the issue. Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
the present case, the record clearly notes the Veteran has a 
current disability of fibromyalgia.  Although the Veteran was 
not diagnosed with fibromyalgia for many years after service, 
there are several records which indicate the service-
connected PTSD aggravated the fibromyalgia and further 
suggest the conditions were interrelated by noting the 
treatment for PTSD also alleviated the fibromyalgia.  
Therefore, the Board is of the opinion that the evidence is 
at an approximate balance.  Accordingly, service connection 
for fibromyalgia is granted.


ORDER

New and material evidence having been submitted, the claim 
for service connection for fibromyalgia is reopened.  To this 
extent and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim 
for service connection for a heart disability, to include 
coronary artery disease, is reopened.  To this extent and to 
this extent only, the appeal is granted.

Service connection for fibromyalgia is granted.


REMAND

A preliminary review of the record reflects that further 
development is necessary. Specifically, the duty to assist 
has not been satisfied.

There appear to be VA outpatient treatment records which have 
not been obtained. During the October 2009 hearing, the 
Veteran indicated he was treated at the VA Medical Center and 
was last seen there around September 2009.   Significantly, 
the most recent VA outpatient treatment records in the claims 
file are dated in July 2005.  VA has a duty to obtain all 
relevant VA and Governmental records prior to adjudication of 
a claim. 38 U.S.C.A § 5103A(c)(3); see Bell v. Derwinski, 2 
Vet. App. 611 (1992) (Observing that any VA treatment records 
that have been generated up to and including the date of the 
Board's decision, whether or not filed in the appellant's 
claims file, are in the constructive possession of the Board 
and must be considered).  Accordingly, a remand to obtain 
these records is necessary prior to adjudication of the issue 
of an increased disability rating for the PTSD and the claims 
for service connection for hypertension, coronary artery 
disease, psoriasis, and TDIU.

Additionally, the Board is of the opinion that VA 
examinations are warranted.  Concerning the claim for an 
increased disability rating for PTSD, although the Veteran 
was afforded a VA examination in July 2005, this examination 
is too remote in time to address the current severity of the 
Veteran's service-connected PTSD, particularly as the Veteran 
has alleged his condition has worsened during the October 
2009 Board hearing.  VA's General Counsel has indicated that 
when a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) (holding that a Veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the Veteran's contention that his disability 
had increased in severity) and Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (an examination too remote for rating 
purposes cannot be considered "contemporaneous").  
Accordingly, another VA examination is warranted.

Similarly, for the issue of psoriasis, the record reflects 
the Veteran was afforded a VA examination of the skin in 
December 1993.  The examiner diagnosed probable 
dyshidrosis/hand eczema versus possible psoriasis; however, 
no opinion concerning the etiology of the condition was 
provided.  See 38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes); Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (stating that once VA undertakes 
the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).

Concerning the claims for hypertension and coronary artery 
disease, the Board is of the opinion that a VA examination is 
necessary.  Under the duty to assist, a medical examination 
or medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability.  38 C.F.R. § 
3.159(c)(4); see Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

In the present case, the Veteran has current disabilities of 
hypertension and coronary artery disease, a service-connected 
disability of PTSD, and a January 2005 letter from a private 
physician suggesting the PTSD aggravated the hypertension and 
the coronary artery disease.  Significantly, the January 2005 
physician did not provide any rationale for the opinion, and 
the record is otherwise insufficient to decide the claim.

It is well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion.  Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  As such, without further 
clarification, the Board is without medical expertise to 
ascertain the relationship, if any, between the hypertension 
and coronary artery disease and the PTSD or otherwise 
determine if the disabilities are related to service. Id.

As the Veteran has met the criteria of 38 C.F.R. § 3.159, VA 
examinations should be obtained.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Additionally, Court recently held that a request for TDIU is 
not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to TDIU is 
based has already been found to be service connected, as part 
of a claim for increased compensation.  Rice, 22 Vet. App. at 
453.  If the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether a 
total rating based on individual unemployability as a result 
of that disability is warranted.  Id at 455.

In a prior August 2003 statement, the Veteran indicated the 
medication for his PTSD made it impossible to concentrate or 
stay awake, and therefore made it impossible to perform the 
tasks of his job.  Similarly, on the January 2007 Appeal To 
Board Of Veterans' Appeals (VA Form 9) the Veteran alleged 
his PTSD had worsened to the point that he had problems 
performing his job.  He explained he feared he would lose his 
job because of memory loss and his attitude on the job 
related to PTSD.   During the October 2009 Board hearing the 
Veteran explained he was not working, and related he 
officially stopped working when he became sick with 
mononucleosis and had to be on bed rest for eight weeks.  The 
Veteran further argued that the PTSD also was involved in his 
leaving his job as he could no longer handle confrontation or 
interactions with others and he forgot things at work.  The 
Veteran has, therefore, raised the issue of a entitlement to 
a TDIU. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001) (Once a Veteran submits evidence of medical 
disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).

In this regard, the AOJ should send the Veteran a Veterans 
Claims Assistance Act of 2000 (VCAA) notice letter for the 
TDIU component of the increased rating claim.  This letter 
should notify the Veteran and his representative of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the TDIU claim.  
The notice should also indicate what information or evidence 
should be provided by the Veteran and what information or 
evidence VA will attempt to obtain on the Veteran's behalf. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159. See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

The law provides that TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his or her service-connected disabilities. See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be 
given to a Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his or her age or the impairment caused by nonservice- 
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this regard, TDIU may be assigned when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(a).  If 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, 
with sufficient additional disability to bring the combined 
rating to 70 percent or more. Id.

If, however, a Veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a), 
rating boards should refer to the Director, Compensation and 
Pension Service for extra-schedular consideration all cases 
where the Veteran is unable to secure or follow a 
substantially gainful occupation by reason of service- 
connected disability.  38 C.F.R. § 4.16(b).  See also Fanning 
v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).

The record shows that the appellant is not working.  He 
alleges that his service connected PTSD, have contributed to 
his inability to obtain or maintain gainful employment.  At 
the present time, however, the Veteran is in receipt of 
service connection for PTSD, rated as 30 percent disabling 
and capillary impairment of the hands, rated as 10 percent 
disabling.  As noted above, however, the Veteran's claims 
concerning service connection and claim concerning the rating 
of his PTSD are still pending.  Thus, the claim for TDIU 
should be held in abeyance until the RO adjudicates the 
remaining claims.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will advise the Veteran of 
what evidence would substantiate his claim 
for entitlement to TDIU. Apart from other 
requirements applicable under the VCAA, 
the RO/AMC will comply with any directives 
of the Veterans Benefits Administration. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009).

2.  The RO/AMC should contact the Veteran 
and ask him to specify all medical care 
providers who treated him for his claimed 
disabilities.  The RO/AMC should then 
obtain and associate with the claims file 
any records identified by the Veteran that 
are not already associated with the claims 
file.  The RO/AMC should specifically 
request updated medical records from the 
Birmingham, Alabama VA Medical Center and 
associate these records with the claims 
file.

3.  The RO/AMC shall schedule the Veteran 
for a VA examination to ascertain the 
present severity of his service-connected 
PTSD.  The relevant evidence in the claims 
file should be made available to and 
reviewed by the examiner.  All indicated 
tests should be performed and all findings 
should be reported.

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly records of 
treatment for PTSD, and offer comments and 
an opinion as to the severity of the 
disability. 

The examiner is asked to opine on the 
impact of the claimed increase in severity 
of the disability, if any, on his 
employment and activities of daily life.  
A complete rationale for any opinion 
expressed shall be provided.

4.  The RO/AMC shall schedule the Veteran 
for appropriate VA examination to 
ascertain the nature, extent, and etiology 
of the psoriasis.  The claims file and a 
copy of this Remand must be made available 
to the examiner, and the examiner should 
indicate in the report that the claims 
file was reviewed.  All tests that are 
deemed necessary by the examiner should be 
conducted.  The examiner should 
specifically consider and address the 
Veteran's report of the onset of symptoms.

Following a review of the claims file and 
examination of the Veteran, the respective 
examiner is asked to address the 
following:

(a) Whether it is at least as likely as 
not (at least a 50 percent probability) 
that any currently diagnosed psoriasis was 
caused or aggravated (permanently 
worsened) by any event or incident of 
service.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology.  A complete 
rationale for all opinions expressed 
should be provided.  It is requested that 
the examiner discuss all of the prior 
medical evidence in detail and reconcile 
any contradictory evidence.

5.  The RO/AMC shall schedule the Veteran 
for appropriate VA examination to 
ascertain the nature, extent, and etiology 
of the asserted hypertension and coronary 
artery disease.  The claims file and a 
copy of this Remand must be made available 
to the examiner, and the examiner should 
indicate in the report that the claims 
file was reviewed.  All tests that are 
deemed necessary by the examiner should be 
conducted.

Following a review of the claims file and 
examination of the Veteran, the respective 
examiner is asked to address the 
following:

(a) Whether it is at least as likely as 
not (at least a 50 percent probability) 
that any currently diagnosed hypertension 
or coronary artery disease was caused or 
aggravated (permanently worsened) by the 
service-connected PTSD.

(b) Whether it is at least as likely as 
not (at least a 50 percent probability) 
that any currently diagnosed hypertension 
or coronary artery disease is related to 
any event, incident, or symptoms noted 
during service.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology.  A complete 
rationale for all opinions expressed 
should be provided.  It is requested that 
the examiner discuss all of the prior 
medical evidence in detail and reconcile 
any contradictory evidence.

6.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  After review of any 
evidence submitted by the Veteran, the 
RO/AMC should take such additional 
development action as it deems proper with 
respect to the claims, including the claim 
for TDIU.  In doing so the RO/AMC should 
conduct any appropriate VA examinations, 
and consider submission of the claim to 
the Under Secretary for Benefits or 
Director of Compensation and Pension 
Service for extra-schedular consideration, 
if appropriate.  The RO/AMC shall follow 
any applicable regulations and directives 
implementing the provisions of the VCAA as 
to its notice and development. If further 
action is required, it should be 
undertaken prior to further claims 
adjudication.

7.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


